DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 6 and 8  – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor, Jr et al. (US 2017/0076330) (hereinafter “Proctor”) in view of Mahajan et al (US 2013/0005475)
As per claim 1, Proctor discloses:
identifying by a … server, a first game item associated with a first player … as available to trade; (Proctor disclose identifying a first game item of a first player that is available to trade) (Proctor 0061,  0092)
scanning, by a first client device associated with the first player, a network to detect in the real world  a second client device within a proximity of the first client device, the second client device associated with a second player …; (Proctor discloses a first device detecting a second device that is in proximity to the first device) (Proctor 0041, 0043, 0061, 0092)  
responsive to detecting the second client device, by the first client device via the network, storing, by the first client device, an identifier of the second player; (Proctor discloses the first device detecting a second device and detecting the second devices identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. online system)) (Proctor 0061)
providing the identifier of the second player by the first client device to the ... server; and (Proctor discloses the first device detecting a second device and detecting the second devices identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. online system)) (Proctor 0061)
receiving, from the ... server, game data …indicating an exchange of the first virtual game item for the second virtual game item. (Proctor discloses the server sending data indicating a proposed item trade or exchange and also data pertaining to the completion of the trade or exchange between the users of the first and second devices.) (Proctor 0062, 0063)
	Proctor fails to disclose specifically that the server is a game server or specifically:
	“…of the parallel reality game”
	“…wherein the parallel reality game includes a virtual world whose virtual geographic locations parallel geographic locations in a real world, and wherein the first game item is a first virtual game item that exists in the virtual world of the parallel reality game;”
	“…of the parallel reality game, wherein the second player has a second game item available to trade, the second game item being a second virtual game item that exists in the virtual world of the parallel reality game;
	“…of the virtual world…”
	However, in a similar field of endeavor, Mahajan discloses a location based game wherein players are able to trade game items to other players based upon their proximity to one another or the proximity of the devices they use to play the game.  The presence of a user is registered at a given location and based upon the presence of other players being near that location the location based game enables a trading post function wherein player can trade virtual items to each other. (Mahajan 0199). Mahajan discloses the virtual items that can be traded are virtual items within the virtual world of the game (Mahajan 0165, 0167, 0169, 0174, 0178). Mahajan further discloses the location game is a parallel reality game in that the players utilize a game comprising a virtual world that comprises a map consisting of real world locations wherein the game application overlays virtual world game data over the map.  Mahajan further discloses: “The example user interface 600D includes a map showing the player's current location and nearby locations. The user interface 600D also includes an overlay of game data on the map. For example, if a player is in Union Square in San Francisco, the user interface 600D may display images of "bosses" (e.g., players who have won turf wars at a location) over nearby locations, such as the Cheese Cake Factory, Gucci America, or Technorati. The player's current location may be based on global positioning satellite (GPS) data. The user interface 600D may designate the player's current location relative to the nearby locations by displaying a red dot on the map. The user interface 600D may enable the player (e.g., by clicking on the map or visual representations of game data overlaid on the map) to view information about a location, a boss of the location, or a mob (or group of players) with which a boss of a location is affiliated.” (Mahajan 0245). Thus, as can be seen Mahajan discloses game application comprising a virtual world that parallels real world locations.  Mahajan further discloses the client devices in communication with a game server to enable users to trade virtual game items (Mahajan 0084, 0216 -0218, 0231 – 0232).
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Proctor in view of Mahajan to comprise a location based game in communication with a game server that enables players to trade items when in close proximity wherein the game comprises a virtual world that parallels real world locations and comprises virtual items existing in the virtual world.  It should be noted that Proctor specifically discloses users trading virtual items or objects that are associated with a game and its players/users (Proctor 0042, 0064, 0092). By enabling player of a location based game trade game items when in proximity of other players at certain locations, the game would be more immersive and engaging as it would require players to physical move to various physical location to accomplish game activities or actions such as trading.
  As per claim 2, Proctor discloses:
responsive to receiving the game data, displaying a notification on a screen of the first client device describing the exchange. (Proctor disclose the sending of a notification to the first device describing the potential exchange) (Proctor 0062)
As per claim 3, Proctor discloses:
 the network is a local network and wherein detecting the second client device comprises receiving the identifier of the second player over the local network. (Proctor discloses the detection of the second device and identifier takes place over Wi-Fi) (Proctor 0041, 0044)
	As per claim 4, Proctor discloses:
the network is a personal area network and wherein detecting the second client device comprises receiving the identifier of the second player over the personal area network. (Proctor discloses the detection of the second device and identifier takes place over Bluetooth) (Proctor 0041, 0044)
	As per claim 5, wherein identifying the first game item as available to trade comprises: receiving, by the first client device, a selection of one or more game items associated with the first player, the one or more game items including the first game item; and providing the selection of the one or more game items to the ... server for inclusion in a list of items associated with the first player that are available to trade with other players. (Combination of Proctor in view of Mahajan as applied to claim 1, Proctor discloses the use of item lists to compare desired items with available items for trade (Proctor 0062) and also disclose the user selecting which items they would like to offer up for trade (Proctor 0092). Mahajan further discloses the client devices in communication with a game server to enable users to trade virtual game items (Mahajan 0084, 0216 -0218, 0231 – 0232))
	As per claims 6, wherein the second client device is detected while the first client device does not have connectivity to the ... server, and providing the identifier of the second player to the ... server comprises: detecting that the first client device has connectivity to the ... server via a network: and transmitting the identifier of the second client device to the ... server via the network. (Combination of Proctor in view of Mahajan as applied to claim 1, Proctor disclose the server comparing a list of available items to a list of wanted items, wherein this comparison is based upon a list items desired by a first device and items available by a plurality of other devices.  The server can automatically approve the trades based upon trading settings (Proctor 0062).  The comparison and approval of the trades do not require both devices, such as the first device to maintain contact with the online server to approve and complete the trade) (Proctor 0062).  Proctor discloses detection of the second client device due to the server sending an approved trade notification or link to the second device.  Proctor discloses the first device detecting a second device and detecting the second devices identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. game server )) (Proctor 0061) Mahajan further discloses the client devices in communication with a game server to enable users to trade virtual game items (Mahajan 0084, 0216 -0218, 0231 – 0232))
	As per claim 8, wherein the parallel reality game is an interactive location-based game. (Combination of Proctor in view of Mahajan as applied to claim 1, Mahajan discloses a location based game) (Mahajan 0199)
As per claim 9, Proctor discloses:
scanning, by the first client device and in a real world, a personal area network for other client devices; (Proctor discloses a first device detecting a second device that is in proximity to the first device) (Proctor 0041, 0043, 0061, 0092)  
receiving, based on the scanning, an identifier from a second client device via the personal area network, the identifier associated with… application installed on the second client device; (Proctor discloses the first device receiving an identifier from a device that is in proximity via PAN, wherein the identifier is associates with an application installed on both devices) (Proctor 0041, 0044, 0053) 
storing, by the first client device, the identifier associated with the second client device; providing the identifier to a ... server hosting the …application; and (Proctor discloses the first device detecting a second device and detecting the second devices identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. online system)) (Proctor 0061)
receiving, from the ... server, data describing an action performed by the ... server relating to the …. application, wherein the action is based on the identifier.... (Proctor discloses the server sending data indicating a proposed item trade or exchange and also data pertaining to the completion of the trade or exchange between the users of the first and second devices.) (Proctor 0062, 0063)
Proctor fails to disclose:
each of the first client device and the other client devices having installed thereon a parallel reality game application that includes a virtual world whose virtual geographic locations parallel geographic locations in the real world;
… a parallel reality game…
“…and is performed in the virtual world based on geographic locations of the first and second client devices in the real world.”
However, in a similar field of endeavor, Mahajan discloses a location based game wherein players are able to trade game items to other players based upon their proximity to one another or the proximity of the devices they use to play the game.  The presence of a user is registered at a given location and based upon the presence of other players being near that location the location based game enables a trading post function wherein player can trade virtual items to each other. (Mahajan 0199). Mahajan discloses the virtual items that can be traded are virtual items within the virtual world of the game (Mahajan 0165, 0167, 0169, 0174, 0178). Mahajan further discloses the location game is a parallel reality game in that the players utilize a game comprising a virtual world that comprises a map consisting of real world locations wherein the game application overlays virtual world game data over the map.  Mahajan further discloses: “The example user interface 600D includes a map showing the player's current location and nearby locations. The user interface 600D also includes an overlay of game data on the map. For example, if a player is in Union Square in San Francisco, the user interface 600D may display images of "bosses" (e.g., players who have won turf wars at a location) over nearby locations, such as the Cheese Cake Factory, Gucci America, or Technorati. The player's current location may be based on global positioning satellite (GPS) data. The user interface 600D may designate the player's current location relative to the nearby locations by displaying a red dot on the map. The user interface 600D may enable the player (e.g., by clicking on the map or visual representations of game data overlaid on the map) to view information about a location, a boss of the location, or a mob (or group of players) with which a boss of a location is affiliated.” (Mahajan 0245). Thus, as can be seen Mahajan discloses game application comprising a virtual world that parallels real world locations. Mahajan further discloses the client devices in communication with a game server to enable users to trade virtual game items (Mahajan 0084, 0216 -0218, 0231 – 0232).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Proctor in view of Mahajan to comprise a location based game in communication with a game server that enables players to trade items when in close proximity wherein the game comprises a virtual world that parallels real world locations and comprises virtual items existing in the virtual world.  It should be noted that Proctor specifically discloses users trading virtual items or objects that are associated with a game and its players/users (Proctor 0042, 0064, 0092). By enabling player of a location based game trade game items when in proximity of other players at certain locations, the game would be more immersive and engaging as it would require players to physical move to various physical location to accomplish game activities or actions such as trading.
	As per claim 10, wherein the parallel reality game is an interactive location-based game. (Combination of Proctor in view of Mahajan as applied to claim 9, Mahajan discloses a location based game) (Mahajan 0199)
	As per claim 11, wherein the first client device is associated with a player account of the location-based game application, and the data describes a virtual game item for the player account, game progress for the player account, a game feature for the player account, or information describing one or more other player accounts game activity. (Combination of Proctor in view of Mahajan as applied to claim 10,) Mahajan 0049, 0199)	
As per claim 12, Proctor discloses:
wherein scanning the personal area network comprises: sharing a second identifier associated with the first client device over the personal area network, the second identifier identifiable by the other client devices connected to the personal area network. (Proctor discloses multiple devices that are each able to detect each other when in proximity and each receive identifiers that are associated with one another and send these identifiers to the server for processing) (Proctor Fig 1, 0042, 0043, 0047)
As per claims 13, wherein the identifier is received while the first client device does not have connectivity to the ... server, and providing the identifier associated with the second client device comprises: detecting that the first client device has connectivity to the ... server via a network; and providing the identifier to the ... server responsive to the first client device having connectivity. (Combination of Proctor in view of Mahajan as applied to claim 9, Proctor discloses the server comparing a list of available items to a list of wanted items, wherein this comparison is based upon a list items desired by a first device and items available by a plurality of other devices.  The server can automatically approve the trades based upon trading settings (Proctor 0062).  The comparison and approval of the trades do not require both devices, such as the first device to maintain contact with the online server to approve and complete the trade) (Proctor 0062).  Proctor discloses detection of the second client device due to the server sending an approved trade notification or link to the second device.  Proctor discloses the first device detecting a second device and detecting the second device’s identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. online system)) (Proctor 0061) Mahajan further discloses the client devices in communication with a game server to enable users to trade virtual game items (Mahajan 0084, 0216 -0218, 0231 – 0232))
As per claim 14, Proctor discloses:
initiating the scanning in response to an interaction by a user of the first client device. (Proctor discloses a user interaction that comprises a user physically coming into proximity to another device that initiates scanning or starting the scanning upon the user starting the application) (Proctor 0046, 0058)
	As per claim 15, Proctor discloses:
wherein the personal area network is a Bluetooth Low Energy network. (Proctor 0041, 0044)
	As per claim 16, Proctor discloses:
displaying, by the first client device, a notification describing the receiving of the identifier of the second client device. (Proctor disclose the sending of a notification to the first device describing the potential exchange, wherein the notification described information about the user of the second device and associated device identifier) (Proctor 0062, 0063).
	As per claim 17, Proctor discloses:
a database storing game data…, the game data comprising a plurality of game items; (Proctor discloses a database storing game for a plurality of game items) (Proctor 0052)
a game action module configured to perform operations comprising: identifying a first virtual game item of the plurality of game items associated with a first player of the … game as available to trade; identifying a second virtual game item of the plurality of game items, the second virtual game item being associated with a second player of the … game as available to trade; (Proctor discloses the identifying of game items associated with a first device and second device that are available to be traded or exchanges with one another) (Proctor 0061)
receiving, in response to a first client device associated with the first player scanning a network for other client devices, an identifier of the second player, the identifier indicative that the first client device was within proximity in the real world of a second client device associated with the second player; (Proctor discloses the first device receiving and identifier of a second device wherein the second device may be previously in proximity to the first device such as when two devices pass by one another) (Proctor 0046, 0061, 0062) 
updating, based on the received identifier, the game data to reflect an exchange of the first and second virtual game items…, the exchange resulting in the first virtual game item being associated with the second player… and the second virtual game item being associated with the first player….; and providing the updated game data to the first client device. (Proctor discloses the server sending data indicating a proposed item trade or exchange and also data pertaining to the completion of the trade or exchange between the users of the first and second devices.) (Proctor 0062, 0063)
Proctor fails to disclose specifically:
	a parallel reality game, the parallel reality game including a virtual world whose virtual geographic locations parallel geographic locations in a real world, and …. comprising data of the 6virtual world and a plurality of game items, each game item being a virtual game item that exists in the virtual world of the parallel reality game; and
	“…in the virtual world…”
	“…in the virtual world of the parallel reality game;”
However, in a similar field of endeavor, Mahajan discloses a location based game wherein players are able to trade game items to other players based upon their proximity to one another or the proximity of the devices they use to play the game.  The presence of a user is registered at a given location and based upon the presence of other players being near that location the location based game enables a trading post function wherein player can trade virtual items to each other. (Mahajan 0199). Mahajan discloses the virtual items that can be traded are virtual items within the virtual world of the game (Mahajan 0165, 0167, 0169, 0174, 0178). Mahajan further discloses the location game is a parallel reality game in that the players utilize a game comprising a virtual world that comprises a map consisting of real world locations wherein the game application overlays virtual world game data over the map.  Mahajan further discloses: “The example user interface 600D includes a map showing the player's current location and nearby locations. The user interface 600D also includes an overlay of game data on the map. For example, if a player is in Union Square in San Francisco, the user interface 600D may display images of "bosses" (e.g., players who have won turf wars at a location) over nearby locations, such as the Cheese Cake Factory, Gucci America, or Technorati. The player's current location may be based on global positioning satellite (GPS) data. The user interface 600D may designate the player's current location relative to the nearby locations by displaying a red dot on the map. The user interface 600D may enable the player (e.g., by clicking on the map or visual representations of game data overlaid on the map) to view information about a location, a boss of the location, or a mob (or group of players) with which a boss of a location is affiliated.” (Mahajan 0245). Thus, as can be seen Mahajan discloses game application comprising a virtual world that parallels real world locations.
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Proctor in view of Mahajan to comprise a location based game that enables players to trade items when in close proximity wherein the game comprises a virtual world that parallels real world locations and comprises virtual items existing in the virtual world.  It should be noted that Proctor specifically discloses users trading virtual items or objects that are associated with a game and its players/users (Proctor 0042, 0064, 0092). By enabling player of a location based game trade game items when in proximity of other players at certain locations, the game would be more immersive and engaging as it would require players to physical move to various physical location to accomplish game activities or actions such as trading.
As per claim 18, Proctor discloses:
receiving a selection of one or more game items associated with the first player from the first client device, the one or more game items including the first virtual game item; and assigning the one or more game items to a list of items associated with the first player that are available to trade with other players. (Proctor discloses that the server receives a list of available assets from a user, wherein the lists of available assets are associated with the user account) (Proctor 0062, 0083)
As per claim 19, Proctor discloses:
identifying a first value of the first virtual game item and a second value of the second virtual game item; and responsive to a difference between the first value and the second value being within a threshold, updating the game data to reflect the exchange. (Proctor discloses the use of a value engine that determines the values of the items that are to be exchanged or traded and if they are within a preset tolerance the items can be traded) (Proctor 0070 – 0075).
As per claim 20, Proctor discloses:
wherein the network is a personal area network and wherein the first client device receives the identifier of the second client device via the personal area network while the second client device was in proximity to the first client device. (Proctor discloses the detection of the second device and identifier takes place over Bluetooth) (Proctor 0041, 0044)
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor, Jr et al. (US 2017/0076330) (hereinafter “Proctor”) in view of Mahajan et al (US 2013/0005475) in view of Proctor et al (US 2013/0275199) (hereinafter Proctor ‘199)
	As per claim 7,  
Proctor fails to disclose:
comparing the identifier of the second player to one or more previously stored player identifiers, the one or more previously stored player identifiers associated with corresponding time stamps indicating when the one or more player identifiers were stored on the first client device; and
responsive to determining the identifier of the second player was not previously stored on the first client device within a time interval, storing the player identifier with a current time stamp.
In a similar field of endeavor wherein transactions are enabled between devices based upon proximity, Proctor ‘199 discloses a first device searching for second device identifiers that are in proximity to the first device, wherein the second device identifiers are stored on the first device for future transmittal to a server.  Proctor ‘199 discloses that in order to reduce the number of requests to the server for device identifier information, the first device will only pass along to the server, device identifiers that are new to the first device and request the server to return device information back to the first device (Proctor ‘199, 0047 – 0049)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Proctor in view of Mahajan in view of Proctor’199 to provide a timestamp indication that is associated with stored device identifiers in order to determine which detected device identifiers are new to the first device.  By associating the stored device identifiers with a timestamp and only passing along newly detected device identifiers to the server for processing, the item trading system will be able to determine if the stored item lists of available items are fresh or if they are out of date and the devices that are in proximity to the first device should be resent to the server to download the most up to date available items to trade listing. 
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant has amended the claims and argues: “
Proctor et al discloses trading digital assets between individuals based on, e.g., proximity. See Proctor et al, Abstract. However, Proctor et al, neither separately nor in combination with Mahajan et al and/or Proctor '199, does not disclose or suggest the features as recited in amended claim 1 whereby in parallel reality game that includes a virtual world whose virtual geographic locations parallel geographic locations in a real world, a first client device playing the game scans a network in the real world to detect a second client device in the real world playing the game within a proximity of the first client device, and the detection causes an exchange of virtual game items between the first and second client devices in the virtual world of the parallel reality game. 
Indeed, the Examiner agreed during the telephone interview with the undersigned that claims amended along the lines of the above are distinguishable over the current prior art of record. Applicant respectfully requests withdrawal of this rejection. (Remarks page 12).
The Examiner would like to state that in the interview 5/18/2022, the Examiner did NOT agree that the amended claims are distinguishable over the current prior art of record.  The Examiner refers to the interview summary submitted by the Examiner stating the substance of the interview.  
The Examiner further directs attention to the combination of Proctor in view of Mahajan. Wherein Proctor discloses a first device detecting a second device that is in proximity to the first device to thereby effect a trade based on proximity (Proctor 0041, 0043, 0061, 0092). Mahajan discloses a parallel reality game that includes a virtual world that parallels the real world.  Mahajan discloses a game such as Turf Wars that clearly presents an interface comprising a virtual world comprising a map with virtual game elements that parallel real world locations (Mahajan 0245, Fig 6D).  Please refer to above rejection addressing the amended limitations.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAW/Examiner, Art Unit 3715
8/19/2022

/James S. McClellan/Primary Examiner, Art Unit 3715